Order, Supreme Court, New York County (Alice Schlesinger, J.), entered April 12, 1991, which dismissed the action as against defendant Racal Acoustics, Ltd., for lack of jurisdiction, unanimously affirmed, without costs.
We agree with the IAS court that appellants failed to prove by a preponderance of the evidence that defendant Racal could have reasonably expected the sale of its helmets to have consequences in New York (Murdock v Arenson Inti. USA., 157 AD2d 110). Accordingly, there is no basis for jurisdiction over Racal under CPLR 302 (a) (3) (ii). We also agree with the IAS court that quite apart from the long arm statute, the exercise of jurisdiction over Racal would violate the due process clause of the Federal Constitution (Asahi Metal Indus. Co. v Superior Ct., 480 US 102). Concur—Murphy, P. J., Carro, Wallach, Ross and Rubin, JJ.